Title: To Thomas Jefferson from R. & A. Garvey, 5 November 1787
From: R. & A. Garvey
To: Jefferson, Thomas


Rouen, 5 Nov. 1787. Have received TJ’s letter of 4 Nov. and wish to inform him that the ship James arrived two days ago and is now being unloaded; will unload the harpsichord as soon as it can be reached. “Its lucky that Matters are made up, but I fear it won’t be of a long Standing, the troubles in the East may Sooner or later kick up a Dust its not the Interest of Either France or England that the ottomans should be Ecrasés, and I dare say they will not look on calmly.”
